DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Miller et al. (US 2014/0299009 A1).
Miller et al. teaches a fabric printing method for performing color printing on a surface of a cylindrical fabric by using an inkjet mechanism (Miller et al. – Page 1, Paragraph 7; Page 2, Paragraph 23; and Figure 5, Reference #402 & #506, shown below), wherein either a shaft or a plurality of printheads constituting the inkjet mechanism, or both, are moved in the length direction of the shaft while rotating the shaft to thereby perform helical printing on an surface of the fabric to be printed placed on the shaft (Miller et al. – Page 2, Paragraph 26; Page 4, Paragraph 46; and Figure 5, shown below).


    PNG
    media_image1.png
    428
    497
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2014/0299009 A1) in view of Turner (US 2013/0340484 A1).
Miller et al. teaches a fabric printing apparatus for performing color printing on a surface of a cylindrical fabric by using an inkjet mechanism (Miller et al. – Page 1, Paragraph 7; Page 2, Paragraph 23; and Figure 5, Reference #402 & #506, shown above), the apparatus comprising: a shaft that is inserted inside the fabric to be printed through an opening at one end to integrally support the fabric (Miller et al. – Page 3, Paragraph 35 and Figure 4, Reference #110, shown below) and a rotation mechanism for axially rotating the shaft, a moving mechanism for moving either the shaft or the inkjet does not specifically teach a plurality of printheads aligned in the length direction of the shaft.  However, Turner teaches a fabric printing apparatus (Turner – Figure 2, shown below), and specifically teaches an inkjet mechanism having a plurality of printheads aligned in the length direction of the shaft (Turner – Page 3, Paragraph 36 and Figure 2, Reference #210 & #214, shown below).  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the options available to provide the layout of the plurality of printheads in which they are aligned in the length direction of the shaft in an effort to provide one of the many design choices available to one of ordinary skill in the art at the time, and to modify Miller et al. with the printhead of Turner in an effort to ensure the appropriate amount of ink is applied to avoid poor appearance of the printed designs (Turner – Page 1, Paragraph 3).


    PNG
    media_image2.png
    378
    647
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    423
    421
    media_image3.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller et al. (US 2014/0299009 A1) and Turner (US 2013/0340484 A1) in view of Bevier et al. (US 2016/0339472 A1).
The combination of Miller et al. and Turner remains as applied above, but does not specifically teach a support pipe that the shaft is inserted into.  However, Bevier et al. teaches a surface to support fabric to be printed on (Bevier et al. – Page 1, Paragraph 2) and specifically teaches a support pipe that is inserted inside the fabric through the opening at one end to integrally support the fabric, wherein a shaft is inserted in the support pipe through an opening of the support pipe (Bevier et al. – Figures 3 & 5, Reference #306, #310, & #330, shown below).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Miller et al. and Turner with the support pipe and shaft of Bevier et al. in an effort to provide a retaining and transferring system for use in fabric printing (Bevier et al.  – Page 1, Paragraphs 1-2).


    PNG
    media_image4.png
    209
    664
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    190
    374
    media_image5.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller et al. (US 2014/0299009 A1), Turner (US 2013/0340484 A1), and Bevier et al. (US 2016/0339472 A1) in view of Hanna et al. (US 5,288,322 A).
The combination of Miller et al., Turner, and Bevier et al. remains as applied above and continues to teach the shaft is expandable and shrinkable in a radial direction (Bevier et does not specifically teach the shaft is an airshaft.  However, Hanna et al. teaches a fabric printing apparatus with a shaft to support the fabric (Hanna et al. – Column 2, Lines 1-7) and specifically teaches the shaft is an airshaft that is expandable and shrinkable in a radial direction (Hanna et al. – Column 2, Lines 1-7 and Lines 60-65) and continues to teach the airshaft includes a cylindrical shaft body, a plurality of leaves that include curved plates along the outer surface of the shaft body and that are supported on the shaft body to be displaceable in the radial direction, and a tube that is provided inside the shaft body and extends toward the shaft body by introduction of air, wherein each of the leaves has a working piece that penetrates a groove provided in the shaft body along its length direction and that projects into the shaft body in a retained state (Hanna et al. – Column 3, Line 55 – Column 4, Line 15 and Figures 1 & 2, shown below).


    PNG
    media_image6.png
    498
    209
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    446
    242
    media_image7.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BRANAN (US 2,249,939 A) teaches a shaft inside a support pipe to support fabric to be printed on.  Carlson (US 5,831,641 A) teaches a printing apparatus and method for inkjet printing on the surface of a cylindrical object.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.